          Case 1:18-cv-00566-TJM-CFH Document 212 Filed 07/01/20 Page 1 of 2




                                              STATE OF NEW YORK
                                        OFFICE OF THE ATTORNEY GENERAL


 LETITIA JAMES                                                                                     DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                          LITIGATION BUREAU


                                            Writer Direct: 518-776-2255

                                                       July 1, 2020

    Honorable Christian F. Hummel
    United States District Court
    Northern District of New York
    James T. Foley U.S. Courthouse
    445 Broadway, Room 441
    Albany, NY 12207

    Re:     NRA v. Cuomo, et al
            Northern District of New York
            18-CV-566 (TJM)(CFH)

    Dear Judge Hummel:

            I write to request an extension of time for Defendants DFS and Governor Cuomo to file
    objections to the Report and Recommendation No. 1 of the Special Master, dated June 11, 2020.
    At the present time, objections are due on July 8, 2020. Defendants request an extension of time
    until July 31, 2020.

            The Defendants reached out to Plaintiff’s counsel, who agreed to an extension of time until
    July 15, 2020. Defendants respectfully submit, however, that an extension until the end of July is
    necessary to allow Defendants’ attorneys to confer with their clients and prepare complete
    objections while continuing to make progress on the other issues in this action. As the Court may
    be aware, due to the current health crisis affecting access to mail, these Defendants did not receive
    a copy of the Special Master’s Report and Recommendation in the week it was issued. The
    Defendants will need to review and address the specific redactions proposed by the Special Master
    to properly respond to the Report and Recommendation.

            The Court’s consideration of this request is appreciated.




              THE CAPITOL, ALBANY, NY 12224-0341 ● (518) 776-2300 ● FAX (518) 915-7738 * NOT FOR SERVICE OF PAPERS
                                                         WWW.AG.NY.GOV
     Case 1:18-cv-00566-TJM-CFH Document 212 Filed 07/01/20 Page 2 of 2

July 1, 2020
Page 2


                                        Respectfully yours,

                                        s/ William A. Scott

                                        William A. Scott
                                        Assistant Attorney General
                                        Bar Roll No. 512434
                                        William.Scott@ag.ny.gov
